DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims 1-12 and 26 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8, 11, 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”) (U.S. PG Publication No. 2010/0046634) in view of Noh et al. (“Noh”) (U.S. PG Publication No. 2011/0274155).

In regards to claim 1, as presented by Dai in FIG. 6 a decoding system is provided with an incoming stream for decompression, the incoming stream comprises two streams which are decoded separately, thus providing a first encoding and a second encoding of a source stream of a video, the system may then, depending upon certain requirements, blend content from each of the streams to render a blended stream of frames. It is noted that although the corresponding frames would be noted by the system as having common temporal instances, Dai fails to specify that this may be correlated through metadata. In a similar endeavor, Noh teaches in ¶0075 that a timestamp [metadata] has been added to the streams from which corresponding portions may be properly identified through metadata such that the content of multiple streams may be properly blended. It would have been obvious to one of ordinary skill in the art to incorporate the use of timestamp metadata in order to properly blend and mix frame data from multiple streams because it gives the decoder proper context by which such mixing/blending should be executed.
	Therefore together Dai and Noh teach a method, comprising:
	decoding a first decoded frame from a first encoding of a source frame of a video (See FIG. 6 of Dai);
	determining, from metadata in the first encoding, whether the video contains another encoded frame having a common temporal instance with the first decoded frame (See ¶0075 of Noh wherein the parent nodes which sent the substreams have added metadata to said substreams in order to properly identify corresponding portions of data between streams);

	determining whether the other encoded frame has been decoded (See FIG. 6 of Dai wherein both streams are indeed decoded), and
	if so, blending content of the first decoded frame and a second decoded frame representing a decoding of the other encoded frame (See FIG. 6 of Dai wherein the content from the two streams are decoded; additionally, see FIG. 5-6A of Dai for an alternative of frame blending of streams)and 
	rendering the blended frame (See FIG. 6 of Dai).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Noh into Dai because it allows the use of timestamp metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed as seen in ¶0075 and FIG. 5-6A.

In regards to claim 4, Dai fails to teach the method of claim 3, wherein the coded video sequences are respective Groups of Frames.
	In a similar endeavor Noh teaches wherein the coded video sequences are respective Groups of Frames (See ¶0075 wherein a GoP [Group of Pictures] is taught as a Group of Frames).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Noh into Dai because it allows the use of timestamp metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed as seen in ¶0075 and FIG. 5-6A.

In regards to claim 8, Dai fails to teach the method of claim 1, wherein the metadata is received from a video source with coded video data of the first decoded frame.
	In a similar endeavor Noh teaches wherein the metadata is received from a video source with coded video data of the first decoded frame (See ¶0075).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Noh into Dai because it allows the use of timestamp metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed as seen in ¶0075 and FIG. 5-6A.

In regards to claim 11, Dai fails to teach the method of claim 1, wherein the metadata includes an identifier of a coded video sequence in which coded video data of the other decoded frame is received.
	In a similar endeavor Noh teaches wherein the metadata includes an identifier of a coded video sequence in which coded video data of the other decoded frame is received (See ¶0075 wherein the identifier is taught as the timestamp).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Noh into Dai because it allows the use of timestamp metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed as seen in ¶0075 and FIG. 5-6A.

In regards to claim 12, Dai fails to teach the method of claim 1, wherein the metadata includes a time indicator of a correlated frame which is to be blended with the first decoded frame.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Noh into Dai because it allows the use of timestamp metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed as seen in ¶0075 and FIG. 5-6A.

In regards to claim 26, the claim is rejected under the same basis as claim 1 by Dai in view of Noh, wherein the computer readable medium stored program is taught as seen in ¶0049 of Noh.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”) (U.S. PG Publication No. 2010/0046634) in view of Noh et al. (“Noh”) (U.S. PG Publication No. 2011/0274155) and Wu et al. (“Wu”) (U.S. PG Publication No. 2012/0195376).

In regards to claim 2, Dai fails to explicitly teach the method of claim 1, wherein the first decoded frame is a decoded intra-coded frame.
	In a similar endeavor Wu teaches wherein the first decoded frame is a decoded intra-coded frame (See ¶0017 wherein frames may be intra-coded in view of ¶0011, 0027 and FIG. 2 wherein frames may be blended).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Dai because it allows for the use of intra-coded image data for blending, which allows for a proper decoding system as intra-predicted frames are essential for the encoding and decoding process.

In regards to claim 7, Dai fails to teach the method of claim 1, wherein, when a third decoded frame is temporally correlated to the first decoded frame, the blending includes blending content of the first decoded frame, the other decoded frame, and the third decoded frame.
	In a similar endeavor Wu teaches wherein, when a third decoded frame is temporally correlated to the first decoded frame, the blending includes blending content of the first decoded frame, the other decoded frame, and the third decoded frame (See FIG. 2 wherein multiple frames including more than two may be considered).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Dai because it allows for the implementation of multiple frames to be blended, even in the case wherein there may be multiple layers of image data or at different temporal correlations.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”) (U.S. PG Publication No. 2010/0046634) in view of Noh et al. (“Noh”) (U.S. PG Publication No. 2011/0274155) and Rossato et al. (“Rossato”) (U.S. PG Publication No. 2013/0301946).

In regards to claim 3, Dai fails to teach teaches the method of claim 1, wherein separate coded video sequences are demarcated by respective intra random access point frames.
	In a similar endeavor Rossato teaches wherein separate coded video sequences are demarcated by respective intra random access point frames (See ¶0026 and 0144).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rossato into Dai because it allows for access to arbitrary points, also termed as random access, within the bitstream, which allows for 

In regards to claim 4, Dai fails to teach the method of claim 3, wherein the coded video sequences are respective Groups of Frames.
	In a similar endeavor Rossato teaches wherein the coded video sequences are respective Groups of Frames (See ¶0020).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rossato into Dai because it allows for access to arbitrary points, also termed as random access, within the bitstream, which allows for reconstruction of any image in a sequence as described in ¶0144, thus providing incredible access and adaptability in control over a bit stream.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”) (U.S. PG Publication No. 2010/0046634) in view of Noh et al. (“Noh”) (U.S. PG Publication No. 2011/0274155) and Rossato et al. (“Rossato”) (U.S. PG Publication No. 2013/0301946), in further view of Navali et al. (“Navali”) (U.S. PG Publication No. 2016/0308958).

In regards to claim 5, Dai fails to teach the method of claim 3, wherein the coded video sequences are respective segments identified on a manifest file.
	In a similar endeavor Navali teaches wherein the coded video sequences are respective segments identified on a manifest file (See ¶0028).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Navali into Dai because it allows for .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”) (U.S. PG Publication No. 2010/0046634) in view of Noh et al. (“Noh”) (U.S. PG Publication No. 2011/0274155) and Tsukagoshi (“Tsu”) (U.S. PG Publication No. 2020/0021869).

In regards to claim 9, Dai fails to teach the method of claim 1, wherein the metadata is a supplemental enhancement information (“SEI”) message.
	In a similar endeavor Tsu teaches wherein the metadata is a supplemental enhancement information (“SEI”) message (See ¶0010 wherein the SEI information is transmitted along with the stream of video data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tsu into Dai because it allows the use of SEI metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed.

In regards to claim 10, Dai fails to teach the method of claim 1, wherein the metadata is a flag indicating the correlation.
	In a similar endeavor Tsu teaches wherein the metadata is a flag indicating the correlation (See ¶0115 and 0184).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tsu into Dai because it allows the use of SEI metadata information about mixing of frame data because it gives the decoder proper context by which such mixing/blending should be executed.

Allowable Subject Matter
Claims 13-25, 27 and 28 are considered to have allowable subject matter, pending the rejections seen above for claims 1-12 and 26.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record (in particular, Dai et al. [U.S. PG Publication No. 2010/0046634] and Noh et al. [U.S. PG Publication No. 2011/0274155]) do not disclose, with respect to claim 13, a method of decoding video data of a plurality of coded video sequences, each demarcated by an instantaneous decoder refresh frame, the system decodes frames from a first encoding of the coded video data as well as second decoded frame from a second encoding, each decoded frame has a respective time indicator, with the first encoding comprising at least one source Intra-frame source frame while the second encoding comprises at least one inter-coded frame, from which the decoded frames are buffered according to their respective time indicators and when it is determined that the frames from the first encoding and frames from the second decoding have common temporal instances these frames are set to be blended using weighting factors and rendered accordingly and respectively to their time indicators. Rather, the prior art fails to appropriately specify such limitations as per currently amended.. The same reasoning applies to claims 27 and 28 mutatis mutandis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483